


115 HR 5653 IH: Criminal Alien Removal Clarification Act of 2018
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5653
IN THE HOUSE OF REPRESENTATIVES

April 27, 2018
Mr. Gosar (for himself, Mr. Abraham, Mr. Babin, Mr. Blum, Mr. Budd, Mr. Cramer, Mr. Crawford, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Garrett, Mr. Gibbs, Mr. Gohmert, Mr. Harris, Mr. Jody B. Hice of Georgia, Mr. Johnson of Ohio, Mr. Jones, Mr. King of Iowa, Mr. Marino, Mr. Norman, Mr. Perry, Mr. Posey, Mr. Yoho, Mr. Buck, Mr. Arrington, Mr. Biggs, Mr. McClintock, Mr. Barletta, and Mr. Brat) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Immigration and Nationality Act to provide that any alien who has been convicted of a felony or two misdemeanors, is deportable, and for other purposes.

 
1.Short titleThis Act may be cited as the Criminal Alien Removal Clarification Act of 2018. 2.Criminal grounds for deportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended to read as follows:  
 
(2)Criminal groundsAny alien who, at any time after admission, has been convicted of a felony or two misdemeanors, whether under State or Federal law, is deportable. .   